DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  “the abnormality” should read “an abnormality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-9, 11, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2017/0119236), in view of Yanagidate (US 2015/0297066).
Regarding claim 1, Hyde discloses a cognitive urinary tract microcomputer (LTD 310, figure 3a), comprising: a propulsion device (within the LTD 310, figure 3a), disposed at an end of the cognitive urinary tract microcomputer (at least a portion of the LTD [0031]) and having an articulating member with multiple longitudinally articulating segments in series (LTD is jointed between sections of the LTD and one or more actuators drive each section, in a worm-like fashion [0031]), moving the cognitive urinary tract microcomputer through a urinary tract (image, map …is part of a urinary tract [0054]); a camera (CCD or CMOS [0046]) capturing images of the urinary tract; and a computer (processing circuit 400, figure 4) having an image processor (processor 406, figure 4) and a memory (408, figure 4), the memory storing a cognitive algorithm (computer code or instructions to the controller [0076]) executed by the image processor to compare images of normal urinary tract segments to the captured images wherein the propulsion device, the camera, and the computer are operatively coupled to form the cognitive urinary tract microcomputer as a single encapsulated unit.  
Yanagidate teaches a capsule endoscope (20, figure 6) with a lesioned part detection unit (22, figure 6). The capsule control unit (21, figure 6) can have a function of the lesioned part detection unit ([0080]). The capsule control unit stores a program or necessary data for controlling the operation of the capsule control unit ([0081]). 
The lesioned part detection unit detects a lesioned part in image data output ([0083]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the microcomputer to have the computer (with the image processor and memory) inside it like how a capsule control unit (21, figure 6) and lesioned part detection unit (22, figure 6) is within the capsule as taught by Yanagidate (see figures 2-3 vs. figure 6). Doing so would allow the microcomputer to perform the process of detecting a lesioned part from the image data ([0077]). The modified microcomputer would have the propulsion device (one or more actuators…[0031]), the camera ([0046]; Hyde), and the computer (21-22, figure 6; Yanagidate) are operatively coupled to form the cognitive urinary tract microcomputer as a single encapsulated unit.  

Regarding claim 4, Hyde further discloses a battery (at least one battery…[0021]) powering the cognitive microcomputer to act autonomously within the urinary tract (LTD and system is configured for movement within a natural or artificial lumen of a subject’s body…to the one or more various sensors [0029]).  
Regarding claim 5, Hyde further discloses the camera comprises a Complimentary Metal-Oxide Semiconductor image sensor (CMOS sensor [0046]).  
Regarding claim 6, Hyde further discloses the multiple longitudinally articulating segments (jointed between sections of the LTD and one or more actuators drive each section [0031]) facilitates movement through the urinary tract in an absence of wall contact (expandable bellow [0031]).  
Regarding claim 8, Hyde and Yanagidate further disclose a transceiver (380, figure 3a; Hyde | 7, figure 6; Yanagidate) transmitting the captured images to an external display device (EADCD [0023]; Hyde).  
Regarding claim 9, Hyde further discloses the camera comprises a light source (light sources [0081]) illuminating the urinary tract for image capture.  
Regarding claim 11, Hyde discloses a method for deploying a cognitive urinary tract microcomputer (LTD 310, figure 3a) in a urinary tract (urinary tract [0048]), comprising: moving, by a propulsion device (within LTD 310, figure 3a) of the cognitive urinary tract microcomputer disposed at an end of the cognitive urinary tract microcomputer (at least a portion of the LTD [0031]) and having an articulating member with multiple longitudinally articulating segments in series (LTD is jointed between sections of the LTD and one or more actuators drive each section, in a worm-like fashion [0031]), the cognitive urinary tract microcomputer through the urinary tract; wherein the propulsion device, the camera, and the computer are operatively coupled to form the cognitive urinary tract microcomputer as a single encapsulated unit.  
Yanagidate teaches a capsule endoscope (20, figure 6) with a lesioned part detection unit (22, figure 6). The capsule control unit (21, figure 6) can have a function of the lesioned part detection unit ([0080]). The capsule control unit stores a program or necessary data for controlling the operation of the capsule control unit ([0081]). 
The lesioned part detection unit detects a lesioned part in image data output ([0083]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the microcomputer to have the computer (with the image processor and memory) inside it like how a capsule control unit (21, figure 6) and lesioned part the propulsion device (one or more actuators…[0031]), the camera ([0046]; Hyde), and the computer (21-22, figure 6; Yanagidate) are operatively coupled to form the cognitive urinary tract microcomputer as a single encapsulated unit (see figure 6; Yanagidate).  
Regarding claim 14, Hyde further discloses powering, by a battery (at least one battery…[0021]), the cognitive urinary tract microcomputer such that the cognitive urinary tract microcomputer can act autonomously within the urinary tract (LTD and system is configured for movement within a natural or artificial lumen of a subject’s body…to the one or more various sensors [0029]).  
Regarding claim 15, Hyde further discloses moving step comprises activating [[an]] the articulating member of the propulsion device (one or more actuators drive each section [0031]) to facilitate movement through the urinary tract.  
Regarding claim 17, Hyde further discloses receiving, from a transceiver (380, figure 3a) of the cognitive urinary tract microcomputer by an external display device (EADCD 350, figure 3a), the captured images.  
Regarding claim 18, Hyde further discloses illuminating, by a light source (the LTD includes light sources [0081]; Hyde) of the camera, the urinary tract for image capture.  
Regarding claim 19, Hyde discloses a method for forming a cognitive urinary tract microcomputer (LTD 310, figure 3a), the method comprising: configuring a camera, and the computer to form the cognitive urinary tract microcomputer as a single encapsulated unit.  
Yanagidate teaches a capsule endoscope (20, figure 6) with a lesioned part detection unit (22, figure 6). The capsule control unit (21, figure 6) can have a function of the lesioned part detection unit ([0080]). The capsule control unit stores a program or necessary data for controlling the operation of the capsule control unit ([0081]). 
The lesioned part detection unit detects a lesioned part in image data output ([0083]).
camera ([0046]; Hyde), and the computer (21-22, figure 6; Yanagidate) to form the cognitive urinary tract microcomputer as a single encapsulated unit (see figure 6).  

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2017/0119236) and Yanagidate (US 2015/0297066) as applied to claim 1 (for claim 2) and claim 11 (for claim 12) and claim 19 (for claim 20) above, and further in view of Tolkoff (US 2004/0039242).
Regarding claim 2, Hyde further discloses the abnormalities comprise a kidney stone (used to image the urethra…for the presence of…stones [0054]). Hyde and Yanagidate are silent regarding the cognitive urinary tract microcomputer further comprises an ultrasound generator generating ultrasound waves for dissolving the kidney stone.  
Tolkoff teaches a swallowable internal light treatment device (500, figure 5) with an internal light source (504, figure 5) and an on-board energy source (505, figure 5). The capsule provides light coverage for an anatomical region ([0112]). An acoustic 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the microcomputer with an ultrasound source as taught by Tolkoff. Doing so would allow for the treatment of kidney stones ([0115]; Tolkoff). The modified cognitive urinary tract microcomputer further comprises an ultrasound generator ([0115]; Tolkoff) generating ultrasound waves for dissolving the kidney stone.
Regarding claim 12, Hyde further discloses the abnormalities comprise a kidney stone (used to image the urethra…for the presence of…stones [0054]). Hyde and Yanagidate are silent regarding the method further comprises generating, using an ultrasound generator of the cognitive urinary tract microcomputer, ultrasound waves for dissolving the kidney stone.  
Tolkoff teaches a swallowable internal light treatment device (500, figure 5) with an internal light source (504, figure 5) and an on-board energy source (505, figure 5). The capsule provides light coverage for an anatomical region ([0112]). An acoustic and/or ultrasound source can be administered as is commonly performed in the treatment of kidney stones ([0115]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Hyde and Yanagidate to generate ultrasound waves with an ultrasound source as taught by Tolkoff. Doing so would allow for the treatment of kidney stones ([0115]; Tolkoff). The modified method would comprise generating, using an ultrasound comprises an ultrasound generator ([0115]; Tolkoff) generating ultrasound waves for dissolving the kidney stone.
Regarding claim 20, Hyde discloses all of the features in the current invention as shown above for claim 19. Hyde is silent regarding configuring an ultrasound generator to generate ultrasonic waves for dissolving kidney stones; and operatively coupling the ultrasound generator to the cognitive urinary tract microcomputer.
Tolkoff teaches a swallowable internal light treatment device (500, figure 5) with an internal light source (504, figure 5) and an on-board energy source (505, figure 5). The capsule provides light coverage for an anatomical region ([0112]). An acoustic and/or ultrasound source can be administered as is commonly performed in the treatment of kidney stones ([0115]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Hyde and Yanagidate to generate ultrasound waves with an ultrasound source as taught by Tolkoff. Doing so would allow for the treatment of kidney stones ([0115]; Tolkoff). The modified method would comprise configuring an ultrasound generator ([0115; Tolkoff) to generate ultrasonic waves for dissolving kidney stones; and operatively coupling the ultrasound generator to the cognitive urinary tract microcomputer ([0115]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2017/0119236) and Yanagidate (US 2015/0297066) and Tolkoff (US 2004/0039242) as applied to claim 2 above, and further in view of Ghaffari (US 2014/0303452).


Ghaffari teaches an endoscope or an endoscopic capsule. In an example, there is an element with an ultrasound emitter for ultrasonic ablation. The element would comprise an array of ultrasound transducers (i.e. piezoelectric crystals) ([0294]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the ultrasound generator of Hyde, Yanagidate, and Tolkoff with the piezoelectric crystals as taught by Ghaffari. Doing so would produce/generate the ultrasound waves ([0294]). The modified ultrasound generator comprises a piezoelectric module (piezoelectric crystals [0294]; Ghaffari) generating the ultrasound waves.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2017/0119236) and Yanagidate (US 2015/0297066) as applied to claim 1 (for claim 10) and claim 11 (for claim 13) above, and further in view of Tolkoff (US 2004/0039242) and Ghaffari (US 2014/0303452).
Regarding claim 10, Hyde and Yanagidate disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the camera comprises a piezoelectric module generating ultrasound waves for kidney stone dissolving.  
Tolkoff teaches a swallowable internal light treatment device (500, figure 5) with an internal light source (504, figure 5) and an on-board energy source (505, figure 5). The capsule provides light coverage for an anatomical region ([0112]). An acoustic 
Ghaffari teaches an endoscope or an endoscopic capsule. In an example, there is an element with an ultrasound emitter for ultrasonic ablation. The element would comprise an array of ultrasound transducers (i.e. piezoelectric crystals) ([0294]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the camera of Hyde and Yanagidate with an ultrasound source as taught by Tolkoff. Doing so would allow for treatment of kidney stones ([0115]; Tolkoff). Additionally, it would have been obvious to modify the ultrasound source to be made of piezoelectric crystals as taught by Ghaffari. Doing so would produce/generate the ultrasound waves ([0294]). The modified device would have the camera comprises a piezoelectric module (piezoelectric crystal [0294]; Ghaffari) generating ultrasound waves (ultrasonic ablation [0294]; Ghaffari) for kidney stone dissolving (treatment of kidney stones [0115]; Tolkoff).  
Regarding claim 13, Hyde and Yanagidate disclose all of the features in the current invention as shown above for claim 11. Hyde further teaches the abnormalities comprise a kidney stone (used to image the urethra…for the presence of…stones [0054]). They are silent regarding the method further comprises generating, using a piezoelectric module of the cognitive urinary tract microcomputer, ultrasound waves for dissolving the kidney stone.  
Tolkoff teaches a swallowable internal light treatment device (500, figure 5) with an internal light source (504, figure 5) and an on-board energy source (505, figure 5). The capsule provides light coverage for an anatomical region ([0112]). An acoustic 
Ghaffari teaches an endoscope or an endoscopic capsule. In an example, there is an element with an ultrasound emitter for ultrasonic ablation. The element would comprise an array of ultrasound transducers (i.e. piezoelectric crystals) ([0294]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the camera of Hyde and Yanagidate with an ultrasound source as taught by Tolkoff. Doing so would allow for treatment of kidney stones ([0115]; Tolkoff). Additionally, it would have been obvious to modify the ultrasound source to be made of piezoelectric crystals as taught by Ghaffari. Doing so would produce/generate the ultrasound waves ([0294]). The modified method further comprises generating, using a piezoelectric module (piezoelectric crystals [0294]; Ghaffari) of the cognitive urinary tract microcomputer, ultrasound waves for dissolving the kidney stone ([0115]; Tolkoff).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2017/0119236) and Yanagidate (US 2015/0297066) as applied to claim 6 (for claim 7) and claim 11 (for claim 16) above, and further in view of Rentschler (US 2013/0172671).
Regarding claim 7, Hyde and Yanagidate disclose all of the features in the current invention as shown above for claim 6. They are silent regarding the cognitive urinary tract microcomputer automatically exits the urinary tract using the multiple longitudinally articulating segments upon detecting the abnormality to permit access to the captured images.  

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the cognitive urinary tract microcomputer with the method of entering/exiting a lumen as taught by Rentschler. Doing so would allow for a natural orifice transluminal endoscopic surgery (NOTES) ([0106]), which is well known/common in the art. The modified method would comprise the cognitive urinary tract microcomputer automatically exits the urinary tract (exits the body naturally [0106]; Rentschler || the modified device would exit the urinary tract naturally; “the lumen traveling device is used to image, map,…urinary tract [0048]; Hyde) using the multiple longitudinally articulating segments upon detecting the abnormality to permit access to the captured images (the examiner considers the procedure to be imaging, mapping, or treating [0048]; Hyde).  
Regarding claim 16, Hyde and Yanagidate further disclose all of the features in the current invention as shown above for claim 11. They are silent regarding automatically exiting the urinary tract upon detecting the abnormality to permit access to the captured images.  
Rentschler teaches a robotic capsule endoscope (3200, figure 32b) with rollers (3204, figure 40), micro-patterned treads (3202, figure 40), a timing pulley (3206, figure 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the cognitive urinary tract microcomputer with the method of entering/exiting a lumen as taught by Rentschler. Doing so would allow for a natural orifice transluminal endoscopic surgery (NOTES) ([0106]), which is well known/common in the art. The modified method would comprise automatically exiting the urinary tract (exits the body naturally [0106]; Rentschler || the modified device would exit the urinary tract naturally; “the lumen traveling device is used to image, map,…urinary tract [0048]; Hyde) upon detecting the abnormality to permit access to the captured images (the examiner considers the procedure to be imaging, mapping, or treating [0048]; Hyde).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-272-9851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 1, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795